Per Curiam.

Petitioner bases his right to release on an alleged deprivation of his constitutional right to the assistance of counsel. Petitioner states that he was not offered counsel, was not told of his right to counsel and did not waive counsel.
The trial judge appeared as a witness at the hearing, and his testimony fully corroborates petitioner’s contention.
The petitioner testified that he was not aware of his right to have counsel appointed.
Thus, under the doctrine of Carnley v. Cochran, Dir., 369 U. S. 506, and Gideon v. Wainwright, Dir., 372 U. S. 335, petitioner is entitled to release.

Petitioner released from custody.

TaET, O. J., ZlMMERMAN, MATTHIAS, 0’NEILL, HERBERT, Schneider and Brown, JJ., concur.